


Exhibit 10.12


FORM OF INVESTMENT MANAGEMENT AGREEMENT
FOR SEPARATE ACCOUNT CLIENTS




This Agreement is made this ____ day of ______________, 20[ ] (the “Agreement”),
by and between [Name of Adviser] (the “Manager”), a [ ] company, and
____________________________ (the “Client”).
1.    Appointment. Client hereby appoints the Manager as an investment manager
to manage such of Client's assets as Client shall from time to time assign to
it, the proceeds from the sale of such assets, and the income attributable to
such assets (the “Account”). Client shall promptly notify the Manager in writing
of any increase or reduction in the amount of the Account's assets subject to
the Manager's investment direction.
2.    Authority of Manager. The Manager is authorized to supervise and direct
the investment and reinvestment of the assets in the Account, subject to such
limitations as are contained in the Guidelines described in Section 3 of this
Agreement, as they may be from time to time amended, and subject to Client's
right to direct the investment of the Account by means of Instructions as
described in Section 3 of this Agreement. The Manager, as Client's agent and
attorney-in-fact with respect to the Account, when it deems appropriate and
without prior consultation with Client, may: (a) buy, sell, exchange, convert
and otherwise invest or trade in any stocks, bonds, options, units and other
securities, including money market instruments, whether the issuer is organized
in the United States or outside the United States, at such times and in such
manner as Manager determines; (b) place orders for the execution of such
securities transactions with or through such brokers, dealers or issuers as the
Manager may select, which brokers or dealers are entitled to receive
compensation out of the Account for their services; (c) execute any
documentation as the Account's agent and attorney-in-fact as Manager may deem
necessary to facilitate any such investment or reinvestment; and (d) purchase,
sell, exchange or convert foreign currency in the spot or forward markets in
connection with portfolio trades as agent or principal, at the market rate, as
determined by the Manager in its sole discretion. Conversion of currencies into
and out of the base currency of the Account in restricted markets and generally
income repatriation will be the responsibility of the Account's Custodian
(defined below). To the extent that the Custodian performs such transactions,
the Manager shall not have the ability to control such transactions and will be
limited in its ability to assess the quality of such transactions.  In addition,
whether a market is considered to be restricted will depend on a number of
factors, including, but not limited to, country specific statutory documentation
requirements, country specific structural risks and convertibility. Accordingly,
the Manager shall be entitled to consult with third parties, including, but not
limited to, broker-dealers and custodians, and rely upon such information in
making a good faith determination on whether a market is considered restricted.
The Manager, as Client's agent and attorney-in-fact with respect to the Account,
when it deems appropriate and without prior consultation with Client, may engage
external legal counsel to review trade-related documentation for bank loans and
other over-the-counter instruments, and charge the Account for such costs. The
Manager may give a copy of this Agreement to any broker, dealer or other party
to a transaction, as evidence of its authority to act on the Account's behalf.
The Manager is not authorized to accept delivery of cash or securities for the
Account or to establish or maintain custodial arrangements for the Account.
Client shall choose a custodian (the “Custodian”) to hold physical custody of
the Account. Client shall direct the Custodian to segregate the assets in the
Account and to invest and reinvest them in accordance with the directions
transmitted by the Manager and received by the Custodian. Such directions shall
be given in writing, or given orally and confirmed in writing promptly
thereafter. Client shall not change the Custodian without giving the Manager
reasonable advance written notice of its intention to do so, together with the
name and other relevant information with respect to the new Custodian. The
Manager shall not be liable for any act or omission of the Custodian.

1

--------------------------------------------------------------------------------




3.    Guidelines and Instructions. Attached hereto as Exhibit A is a statement
of the investment objectives of Client, together with a statement of any and all
specific investment restrictions applicable to the investment of the Account
(the “Guidelines”). Client shall have the right at all times to modify the
Guidelines or to give the Manager instructions (“Instructions”) to buy, sell or
retain any investment, but no modification of the Guidelines and no Instructions
or modifications of Instructions shall be binding upon the Manager unless the
Manager has received written notice of them from an Authorized Person (as
defined in Section 5(d)). The Manager shall have a reasonable period to bring
the Account into compliance with any changes to the Guidelines. The Manager
shall be under no duty to make any investigation or inquiry as to any statement
contained in any written Guidelines or Instruction given and, unless and until
specifically advised otherwise, the Manager may accept the same as conclusive
evidence of the truth and accuracy of the statements contained therein. The
Guidelines and all Instructions, unless they expressly provide otherwise, shall
continue to be effective until duly canceled by subsequent modifications duly
communicated to the Manager in writing.
4.    Fees. As full compensation for its services under this Agreement, the
Manager shall be paid quarterly a fee equal to one-fourth of the annual rates
specified in Exhibit B, based on the asset value of the Account as of the last
day of each calendar quarter on which the New York Stock Exchange is open for
trading (the “Valuation Date”). The initial billing period will begin when this
Agreement is signed by Client and accepted by the Manager, and initial funding
has been received by the Custodian (the “Inception Date”). The initial fee will
be pro-rated to cover the period from the Inception Date through the Valuation
Date for that calendar quarter and will be based on the valuation as of that
Valuation Date. Future quarterly fees will be calculated similarly in arrears.
If the Manager shall serve for less than the whole of any quarter, its
compensation shall be determined as provided above on the basis of the value of
the assets in the Account as of the end of the date of termination and shall be
payable on a pro rata basis for the period of the quarter for which it served as
the Manager hereunder. Client shall direct the Custodian automatically to charge
to the Account and pay directly to the Manager all of the Manager's fees upon
the Custodian's receipt of an invoice from the Manager.
5.    Representations and Warranties. Client hereby acknowledges, represents and
warrants to, and agrees with the Manager, as follows:
(a)Client Assets. Client is the sole owner of all assets in the Account and (i)
there are no restrictions on the transfer, sale or public distribution of any
such assets and (ii) no option, lien, charge, security or encumbrance exists
over such assets, except as disclosed to the Manager in writing.
(b)Authority. The Client has full authority and power to engage the Manager
under the terms and conditions of this Agreement, and such engagement does not
violate Client's constituent documents, any other material agreement, order or
judgment of any court or governmental authority, or any law applicable to
Client. Client further represents that all investments permitted herein are
within its power to enter into and have been duly authorized.
(c)Form ADV. Client acknowledges receipt of Part II of the Manager's Form ADV.
Notwithstanding anything to the contrary herein, if Client did not receive a
copy of the Form ADV at least forty-eight (48) hours prior to execution of this
Agreement, Client shall have the right to terminate this Agreement without
penalty within five (5) business days of the execution of this Agreement;
provided, however, that Client shall be at risk for any market fluctuations in
the Account up to the time of such termination.
(d)Authorized Persons. Any individual whose signature is affixed to this
Agreement on Client's behalf has full authority and power to execute this
Agreement on Client's behalf. Client represents that the officer specified on
the attached Certification of Authorized Persons (Exhibit C) is authorized to
act for Client and to certify to the Manager from time to time, by listing on,
and delivering to the Manager Exhibit C or a substantially similar form, those
other persons who also are so authorized to act on Client's behalf (“Authorized
Persons”). The Client shall promptly notify the Manager in writing of any event
that could reasonably be anticipated to affect any such individual's authority
under this Agreement.
(e)Qualified Institutional Buyer. That it is a Qualified Institutional Buyer
(“QIB”) as that term is defined under Rule 144A of the Securities Act of 1933.1 
____________________ 
1    This section should be deleted if the client is not a QIB.

2

--------------------------------------------------------------------------------




(f)Notice of Certain Events. Client will promptly notify the Manager in writing
of any occurrence that results, or threatens to result, in any representations
by Client contained in this Agreement becoming inaccurate, false, misleading or
incomplete.    
6.    Non-Exclusive Agreement. Nothing in this Agreement shall be deemed to
limit or restrict the Manager's right, or the right of any of its officers,
directors or employees, to engage in any other business or to devote time and
attention to the management or other aspects of any business, whether of a
similar or dissimilar nature, or to render investment advisory services or
services of any kind to any other corporation, firm, association or individual.
Client understands that the Manager provides investment advisory services to
numerous other clients and accounts. Client also understands that the Manager
may give advice and take action with respect to any of its other clients or for
its own account which may differ from the timing or nature of action taken by
the Manager with respect to the Account.
Nothing in this Agreement shall impose upon the Manager any obligation to
purchase or sell or to recommend for purchase or sale, with respect to the
Account, any security (including long and short positions) which the Manager, or
its affiliates, or its or their shareholders, directors, officers or employees
may purchase or sell for its or their own account(s) or for the account of any
other client. Client acknowledges that the Manager's ability and that of its
affiliates to effect or recommend transactions may be restricted by applicable
regulatory requirements in the United States and elsewhere or its or their
internal policies designed to comply with such requirements. Consequently, there
may be periods when the Manager may not initiate or recommend certain types of
transactions in certain investments when the Manager or its affiliates are
performing services or when aggregated position limits have been reached, and
Client will not be advised of that fact.
7.    Liability of the Manager. Except as may otherwise be provided by law,
Client specifically agrees that the Manager shall not be liable for: (a) any
loss that Client may suffer by reason of any investment decision made or other
action taken or omitted in good faith and with that degree of care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
person acting in a like capacity would use in the conduct of an enterprise of a
like character and with like aims; (b) any loss, expense or other liability
(including but not limited to attorneys' fees) incurred by Client or Manager
arising from or in connection with the Manager's compliance with the Guidelines
or Instructions believed by the Manager to be accurate; (c) any act or failure
to act by any broker or other person with whom the Manager or Client may deal in
connection with the subject matter of this Agreement; or (d) any loss or failure
or delay in performance of any obligation under this Agreement arising out of or
caused, directly or indirectly, by circumstances beyond the Manager's reasonable
control, including, without limitation, acts of God, earthquakes, fires, floods,
wars, terrorism, civil or military disturbances, sabotage, epidemics, riots,
interruptions, loss or malfunctions of utility, computer software or hardware,
transportation or communication service, accidents, labor disputes, acts of
civil or military authority, governmental actions and inability to obtain labor,
material, equipment or transportation; or (e) any special, consequential or
punitive damages.
8.    Brokerage. Where the Manager places orders, or directs the placement of
orders, for the purchase or sale of portfolio securities for the Account, in
selecting brokers or dealers to execute such orders, the Manager is expressly
authorized to consider, among other factors, the fact that a broker or dealer
has furnished statistical, research or other information or services which
enhance the Manager's investment research and portfolio management capability
generally. It is further understood in accordance with Section 28(e) of the
Securities Exchange Act of 1934, as amended, that the Manager may negotiate with
and assign to a broker a commission which may exceed the commission which
another broker would have charged for effecting the transaction if the Manager
determines in good faith that the amount of commission charged was reasonable in
relation to the value of brokerage and research services (as defined in Section
28(e)) provided by such broker, viewed in terms either of the Account or the
Manager's overall responsibilities to the Manager's discretionary accounts.
Nothing herein shall preclude the aggregation or “bunching” of orders for the
sale or purchase of portfolio securities in the Account with other accounts
managed by the Manager. With respect to the allocation of trades, the Manager
shall not favor any account over any other and purchase or sale orders executed
contemporaneously shall be allocated in a manner it deems equitable among the
accounts involved. In some cases, prevailing trading activity may cause the
Manager to receive various execution prices on the entire volume of any security
sold for the accounts of its clients. In such cases, the Manager may, but shall
not be obligated to, average the various prices and charge or credit the Account
with the average price, even though the effect of this aggregation of price may
sometimes work to the disadvantage of the Account. Client understands and
acknowledges that the Manager or its affiliates may, based upon

3

--------------------------------------------------------------------------------




such factors as the Manager deems to be important, such as the Manager's or its
affiliates' respective trading strategies or their respective accounts' relative
sizes or investment objectives or investment restrictions, restrict to certain
accounts purchases and sales of securities acquired in initial public offerings,
including those that trade or are expected to trade at a premium in the
secondary market.
In no event shall the Manager be obligated to effect or place an order for any
transaction for Client which the Manager believes would violate any applicable
state or federal law, rule, or regulation, or of the regulations of any
regulatory or self-regulatory body to which the Manager or any of its affiliates
is subject to at the time of the proposed transaction.
9.    Confidential Relationship. Each party agrees that all non-public
confidential information concerning the other party which may become available
to such party in connection with services, transactions or relationships
contemplated in this Agreement shall at all times be treated in strictest
confidence and shall not be disclosed to third persons except as (a) may be
required by law or regulatory authority, including but not limited to any
subpoena, administrative, regulatory or judicial demand or court order, (b) as
otherwise set forth in this Agreement, or (c) upon the prior written approval of
the other party to this Agreement. Client authorizes the Manager (i) to include
Client's name in a representative or sample client list prepared by the Manager,
provided the Manager shall not disclose Client contact information or any
information about Client's holdings, and (ii) to use the Manager's investment
experience with respect to the Account, or the Account's performance, in
composite performance presentations, marketing materials, attribution analyses,
statistical compilations, or other similar compilations or presentations,
provided such use does not disclose Client's identity except to the extent
permitted by Client.
10.    Reports. The Manager shall send to Client a written report of the Account
as of the Valuation Date of each calendar quarter. Such reports shall be
submitted within a reasonable period following such Valuation Date. For the
purposes of all reports made by the Manager to Client, foreign securities
denominated in foreign currencies will be valued in United States dollars,
unless otherwise agreed by the Manager and Client. Client shall examine promptly
each such report and any other report provided by the Manager. To the extent
permissible under applicable law, upon the expiration of the sixty (60) day
period immediately following the date of such report, or the termination of this
Agreement as provided herein, if earlier, the Manager shall be forever released
and discharged from all liability and accountability to anyone with respect to
each such report, including, without limitation, all acts and omissions of the
Manager shown or reflected in each such report, except with respect to any acts
or omissions as to which Client shall have filed written objections with the
Manager within such sixty (60) day period. Nothing herein shall impair the right
of the Manager to a judicial settlement of any report rendered by it.
11.    Valuation. In computing the asset value of the Account, if market
quotations are readily available for securities listed on a securities exchange
or on the NASDAQ National Market or NASDAQ Small Cap Market, the Manager shall
value those securities at the last quoted sales price or the official closing
price, respectively, on the Valuation Date, or, if there is no reported sale,
within the range of the most recently quoted bid and ask prices. The Manager
shall value over-the-counter securities within the range of the most recent bid
and ask prices. If securities trade both in the over-the-counter market and on a
stock exchange, the Manager shall value them according to the broadest and most
representative market as determined by the Manager. Any security for which a
current market quotation cannot be established or a market event occurs that
calls into question the reliability of current market quotations, or any other
security or asset, shall be valued in a manner determined in good faith by the
Manager to reflect its fair market value.
12.     Proxies and Other Legal Notices. Decisions on proxy voting will be made
by the Manager unless such decisions are expressly reserved by Client. The
Manager shall vote proxies related to securities held in the Account in
accordance with the Manager's proxy voting policies and procedures, as amended
from time to time, which are available on request. The Manager shall not be
expected or required to take any action with respect to legal proceedings
(including, without limitation, class action lawsuits, governmental or
regulatory victim funds, and bankruptcy proceedings) involving securities
presently or formerly held in the Account, or the issuers of such securities or
related parties.

4

--------------------------------------------------------------------------------




13.    Acknowledgment of Investment Risk. Notwithstanding any provision herein
to the contrary, Client understands that the value of investments made for the
Account may go down as well as up and is not guaranteed. Client agrees that the
Manager has not made and is not making any guarantees, including without
limitation a guarantee as to any specific level of performance of the Account.
Client further understands and acknowledges that investment decisions made on
behalf of the Account by the Manager are subject to various market, currency,
economic, and business risks as well as the risk that those investment decision
will not always be profitable. Client acknowledges that past performance results
achieved by accounts supervised or managed by the Manager are not indicative of
the future performance of the Account. Client understands that securities,
mutual funds and other non-deposit investments are not deposits or other
obligations of, or guaranteed by, the Manager or any affiliate, are not insured
by the Federal Deposit Insurance Corporation (“FDIC”) or any other government
agency, and are subject to investment risk, including possible loss of principal
amounts invested.
14.    Termination; Survival. This Agreement may be terminated by either party
upon thirty (30) days' written notice to the other party. Such termination will
not, however, affect the liabilities or obligations of the parties under this
Agreement arising from transactions initiated prior to such termination.
Sections 4, 7, 9, 10, 17, and 18 shall survive the termination of this
Agreement. Upon any termination of this Agreement, the Manager shall have no
further obligations hereunder, provided that: (a) any liability under this
Agreement of one party to the other shall survive and remain in full force and
effect, notwithstanding such termination, with respect to any claim or matter on
which either of the parties has given the other written notice prior to such
termination (except that the Manager may render to Client a statement of fees
due the Manager through the date of termination after such date), until such
liability has been finally settled; (b) the Manager retains the right to
complete any transactions open as of the termination date and to retain amounts
in the Account sufficient to effect such completion; and (c) the Manager shall
be entitled to its fees and expenses, pro rated to the date of termination. Upon
termination, it shall be Client's exclusive responsibility to issue instructions
in writing regarding any assets in the Account.
15.    Assignment. This Agreement may not be assigned (within the meaning of the
Investment Advisers Act of 1940, as amended), in whole or in part, by the
Manager without the prior written consent of Client. Subject to the preceding
sentence, the Manager may delegate all or part of its duties under this
Agreement to any affiliate.
16.    Communications. All reports and other communications required hereunder
to be in writing shall be delivered in person or sent by first-class mail
postage prepaid, overnight courier, or confirmed facsimile with original to
follow or email with original to follow.
If to Client:


Attention:    _______________________________


    
If to Manager:


[Insert Name of Manager]
c/o Franklin Templeton Institutional
Global Client Service Support
One Franklin Parkway, 960/3
San Mateo, CA 94403
Fax: 650.312.4000
Email: GCSSBusinessSupport@frk.com
 
With a Copy to:


[ __________________]


Either party to this Agreement may, by written notice given at any time,
designate a different address for the receipt of reports and other
communications due hereunder.

5

--------------------------------------------------------------------------------




17.    Governing Law; Venue. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the United States and with the laws
of the State of [California] [New York] without giving effect to the choice of
law or conflict of law provisions thereof. The parties hereby consent to
jurisdiction and venue in the federal and state courts located in [the State of
California] [New York County of the State of New York].
18. Entire Agreement; Modification. This Agreement: (a) sets forth the entire
understanding of the parties with respect to the subject matter hereof; (b)
supercedes any and all previous agreements, understandings and communications,
oral or written, regarding this subject matter; and (c) may not be modified,
amended, or waived except by a specific written instrument duly executed by the
party against whom such modification, amendment, or waiver is sought to be
enforced. In the event of any conflict or inconsistency with this Agreement and
any instructions or investment guidelines that are not made part of this
Agreement or any investment policy statement, this Agreement will control.
19.    Headings. The headings of the sections of this Agreement are for
convenience of reference only and will not affect the meaning or operation of
this Agreement. As used herein, references in the singular shall, as and if
appropriate, include the plural.
20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
21.    Severability. In the event that any provision of this Agreement is deemed
to be void, voidable, illegal, or invalid for any reason, such provision will be
of no force and effect only to the extent that it is so declared void, voidable,
illegal, or invalid. All of the provisions of this Agreement not specifically
found to be so deficient shall remain in full force and effect.


[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers to be effective as of the date first
written above.
 
[NAME OF CLIENT]
 
 
By:
 
 
 
Name:
[Authorized officer]
 
Title:
 
 
 
 
 
 
 
[NAME OF ADVISER]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 




7

--------------------------------------------------------------------------------




EXHIBIT A
Statement of Investment Objectives
[To be provided by Client]


Statement of Client Account Restrictions
[To be provided by Client]
Exhibit A

--------------------------------------------------------------------------------




EXHIBIT B


FEE SCHEDULE


Manager Name:
Strategy:    
Investment Management Fee: As compensation for managing the Account, the Manager
shall be paid as follows:
     % of the first $      million assets
     % of the next $      million assets
     % of the balance of the assets
Exhibit B



--------------------------------------------------------------------------------




EXHIBIT C


CERTIFICATION OF AUTHORIZED PERSONS


I certify, as the ______________________________________________________
(specify title; e.g., general partner [of a partnership]; president, secretary
[of a corporation]) that the following persons are "Authorized Persons" under
the Agreement:
 
 
 
 
 
NAME
 
TITLE
 
SPECIMEN SIGNATURE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





                        
 
 
 
Name of Legal Entity (Please Print)
 
By:
 
 
 
Signature
 
 
 
Name and Title (Please Print)
 
Date:
 
 
 
 





Exhibit C